Citation Nr: 1522435	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  08-27 070	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left hip trochanteric bursitis.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2004 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction rests with the VA RO in Winston-Salem, North Carolina, from which the appeal was certified.  

In November 2014, the Board remanded the issues of entitlement to service connection for a skin disability and a bilateral foot disability, along with the issue of entitlement to a compensable initial disability rating for left hip trochanteric bursitis and a disability rating in excess of 10 percent for left hip trochanteric bursitis on and after October 16, 2013.  In a February 2015 rating decision, the RO granted service connection for eczema and bilateral pes planus with bilateral plantar fasciitis.  As this constitutes a complete grant of those claims, and the evidence does not show that the Veteran has disagreed with the determinations, the Board finds those issues are no longer on appeal.  In addition, the RO granted an initial disability rating of 10 percent for left hip trochanteric bursitis in the February 2015 rating decision.  Because the increased disability rating assigned is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the remaining issue accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

In an October 2014 claim, the Veteran raised the issues of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder and to include as due to in-service personal assault; entitlement to service connection for gastritis; entitlement to service connection for a gall bladder disability; entitlement to service connection for hemorrhoids; entitlement to service connection for gastroesophageal reflux disease; entitlement to service connection for cholecystitis; and entitlement to a total disability rating based on individual unemployability due to service-connected disability.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In a written statement received in April 2015, prior to the promulgation of a final Board decision, the Veteran indicated that she wished to withdraw the issue of entitlement to an initial disability rating in excess of 10 percent for left hip trochanteric bursitis.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to an initial disability rating in excess of 10 percent for left hip trochanteric bursitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In her September 2008 substantive appeal, the Veteran perfected an appeal as to the issue of entitlement to a compensable initial disability rating for left hip trochanteric bursitis and a disability rating in excess of 10 percent on and after October 16, 2013.  In an April 2015 written statement, subsequent to the grant of an initial disability rating of 10 percent but prior to the promulgation of a final Board decision with respect to this issue, the Veteran requested to withdraw the appeal.  Thus, the Board finds this issue is no longer for appellate consideration.  


ORDER

The appeal for entitlement to an initial disability rating in excess of 10 percent for left hip trochanteric bursitis is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


